DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3 May, 2019.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “analyzing a predetermined decision pathway in accordance with the one or more identifiers and determine one or more parameter selection fields to be provided to a user that further particularize the medical condition”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The specification discloses that the functionality is performed by “applications” or “logic” (i.e. software) executed by any suitable device including a personal computer, mobile device or a workstation. However, the specification fails to 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method of determining and causing display of particularized medical information comprising:
receiving user input corresponding to a set of parameters indicating a medical condition;
parsing the set of parameters to determine one or more identifiers corresponding to the medical condition;
querying an expert opinion database according to the one or more identifiers to retrieve a first expert opinion entry corresponding to the medical condition, wherein the first expert opinion entry includes (i) a video file, (ii) a transcript of the video file and (iii) metadata;
querying a guideline excerpt database according to the metadata to retrieve a first guideline excerpt corresponding to the first expert opinion; and
transmitting instructions, to a network device, to cause rendering of a display illustrating the video file and one of the transcript of the video file or the first guideline excerpt. 
Claim 8 recites medium with instructions executed by a processor, and Claim 14 recites a system that executes the steps of the method recited in Claim 1.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
parsing the set of parameters to determine one or more identifiers corresponding to the medical condition;
querying an expert opinion database according to the one or more identifiers to retrieve a first expert opinion entry corresponding to the medical condition, wherein the first expert opinion entry includes (i) a video file, (ii) a transcript of the video file and (iii) metadata;
querying a guideline excerpt database according to the metadata to retrieve a first guideline excerpt corresponding to the first expert opinion. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite a process for retrieving information from a data base of expert opinions as well as retrieving excerpts from a database of guideline excerpts based on parameters that are used to determine a medical condition identifier.  The identifier is used to search for expert opinions, and the expert opinion includes “metadata” – i.e. a link to the relevant guideline excerpt. The specification discloses that “medical professionals constantly refer to professional medical guidelines when diagnosis a patient and when determining a treatment plan”; however, doing so may require the medical professional to spend precious time searching through multiple guidelines (0002). Further these guidelines typically lack the most up-to-data information such as the results of trial or new discoveries, which are not widely known or disseminated (0003). Searching for an expert opinion using a medical condition identifier and displaying the expert opinion along with medical guidelines linked to the opinion is process that merely organizes this human activity. This type of activity includes conduct that would normally occur when managing a patient’s particular disease, medical condition or state. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a processor; and a memory communicatively coupled to the processor;
computer readable storage medium;
“logic”;
an expert opinion database; a guideline excerpt database
receiving user input corresponding to a set of parameters indicating a medical condition;
transmitting instructions, to a network device, to cause rendering of a display illustrating the video file and one of the transcript of the video file or the first guideline excerpt. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). The processor, memory, medium and database are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract information retrieval process into a practical application of that process.
Additionally, Claim 14 recites:
analyzing a predetermined decision pathway in accordance with the one or more identifiers and determine one or more parameter selection fields to be provided to a user that further particularize the medical condition.
Here, Examiner assumes that analyzing a predetermine pathway, such as a data structure having nodes and dependencies as disclosed in the specification, involves using the dependencies to select the next level of input data in the hierarchical data structure required to further narrow the medical condition. This is merely an additional extra-solution data gathering step. Deciding what data inputs are needed is part of the data input process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract information retrieval process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Additionally, instructions that cause a device to render information is a well-understood, routine and conventional computer function which is ancillary to the abstract idea itself  – i.e. displaying the results of the abstract process as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor and memory, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of medical conditions and parameters (2, 3, 9, 10, 15, 16); types of guideline excerpt databases (4, 11, 17); a plurality of results (5, 12, 18); types of metadata (6, 13, 19) those that recite additional abstract ideas; those that cloud computing systems (7, 20); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 8 – 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 and 8 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (US PGPUB 2011/0230360 A1) in view of ClinicalTrials.gov and in view of Rand et al.: (US PGPUB 2004/0080528 A1).
CLAIMS 1, 8 and 14
Stephan discloses a method and system for recommending cancer drug treatments that include the following limitations:
receiving user input corresponding to a set of parameters indicating a medical condition; parsing the set of parameters to determine one or more identifiers corresponding to the medical condition; querying an expert opinion database according to the one or more identifiers to retrieve a first expert opinion entry corresponding to the medical condition; (Stephan 0005, 0007, 0009, 0010, 0025, 0026, 0044, 0104, 0110, 0215 – 0218, 0220).
Stephan teaches a system and method for stratifying and annotating treatment options for a cancer patient. The system receives a set of parameters such as cancer type and molecular test indicator that indicates a medical condition. A database, such as the Ingenuity™ system is queried to retrieve and display in a webpage of treatment options listed in a clinical practice guideline, as well as additional treatment options not listed in the guideline and including links to 
With respect to the following limitations:
querying a guideline excerpt database according to the metadata to retrieve a first guideline excerpt corresponding to the first expert opinion; and transmitting instructions, to a network device, to cause rendering of a display illustrating the video file and one of the transcript of the video file or the first guideline excerpt; wherein the first expert opinion entry includes metadata; (See attached pages from ClinicalTrials.gov)
Stephan teaches that the NCCN Guideline may be annotated with information about other drug treatments not listed in the guideline with links or references to the scientific literature supporting the use of the other treatments but not linking scientific literature to a guideline. The National Library of Medicine maintains a website (ClinicalTrials.gov) that allows search for clinical trials (i.e. expert opinions) by a medical condition identifier (for example colon cancer). The website provides options for additional information to further narrow the medical condition by stage or the presence of metastasis. A list of clinical trials is presented for selection. For example selecting a “Study of Perifosine + Capecitabine for Colon Cancer Patients” navigates to a webpage that provides details about the clinical trials including a link to “Drug Information available for: Capecitabine”. Selecting “Capecitabine” navigates to a webpage that provides drug information including the “Manufacturers drug label (DailyMed)”; and selecting this link navigates to a webpage that provides the drug label information including guidelines for use. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment option stratification system of Stephan so as to have included metadata including links to a treatment guideline excerpt, in 
With respect to the following limitation:
wherein the first expert opinion entry includes (i) a video file, (ii) a transcript of the video file; (Rand 0027).
Stephan discloses displaying information, but not that the information is in video form together with a transcript. Rand discloses displaying video of content along with a transcript. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment option stratification system of Stephan so as to have included expert opinion content in video and transcript form, in accordance with the teaching of rand, in order to provide more conducive to a user’s understanding of the content.
CLAIMS 2 - 4, 9 - 11 and 15 - 17
The combination of Stephan/ClinicalTrial.gov/rand discloses the limitations above relative to Claims 1, 8 and 14. Additionally, Stephan discloses the following limitations:
wherein the medical condition is related to cancer, and the set of parameters are indicative of a medical diagnosis of the cancer; (Stephan 0007); - disclosing cancer patients;
wherein the set of parameters include a tumor type, a cancer type, and at least one of (i) a cancer stage, (ii) a molecular test indicator, (iii) a tumor extent indicator, (iv) a tumor stage, (v) a metastasis level indicator, or (vi) a biomarker; (Stephan 0009, 0021, 0040); disclosing cancer type, stage and molecular test indicator;
wherein the guideline excerpt database includes excerpts from at least one of the National Comprehensive Cancer Network (NCCN) guidelines, the American Society of Clinical Oncology (ASCO) guidelines or the European Society for Medical Oncology (ESMO) guidelines; (Stephen 0044) – disclosing well-known guidelines.
CLAIMS 5, 12 and 18
The combination of Stephan/ClinicalTrial.gov/rand discloses the limitations above relative to Claims 1, 8 and 14. With respect to the following limitations:
responsive to receiving initial user input that includes the tumor type and the cancer type, querying the expert opinion database and the guideline excerpt database to determine a plurality of expert opinion entries and a plurality of guideline excerpts to form a plurality of expert opinion and guideline excerpt pairings, wherein the plurality of expert opinion and guideline excerpt pairings correspond to the tumor type and the cancer type; generating second instructions that cause rendering of the plurality of expert opinion and guideline excerpt pairings in addition to parameter selection fields; and transmitting instructions, to the network device, to cause rendering of a display illustrating the video file and one of the transcript of the video file or the first guideline excerpt; (Stephan 0040) – disclosing stratifying results i.e. a plurality of results.
CLAIMS 6, 13 and 19
The combination of Stephan/ClinicalTrial.gov/rand discloses the limitations above relative to Claims 1, 8 and 14. With respect to the following limitations:
wherein the metadata indicates a link between the first expert opinion entry and one or more guideline excerpts including the first guideline excerpt; (ClinicalTrial.gov)
The ClinicalTrial.gov webpage includes links between a clinical trial information page and guideline excerpts. Therefore, it would have been obvious to one of ordinary skill in the art, .
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (US PGPUB 2011/0230360 A1) in view of ClinicalTrials.gov and in view of Rand et al.: (US PGPUB 2004/0080528 A1) in view of Official Notice.
CLAIMS 7 and 20
The combination of Stephan/ClinicalTrial.gov/Rand discloses the limitations above relative to Claims 1 and 14. With respect to the following limitations:
wherein the expert opinion database and the guideline excerpt database are stored in cloud computing services.
Stephan/ClinicalTrial.gov/Rand do not disclose a cloud computing system. However, Examiner takes Official Notice that cloud-based systems are old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the treatment option stratification system of Stephan so as to have included cloud-based systems, in accordance with the Official Notice taken, in order to allow for on-demand availability of information.





CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2014/0129246 A1 to Vdovjak et al. discloses a clinical decision support system that includes a clinical treatment guideline that is extended with an expert recommendation.
US 8,645,165 B2 to Belcher et al. discloses a decision support system that includes links to clinical guidelines and evidence for treatment options.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
 to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Date: 16 March, 2021